Judgment unanimously affirmed. Memorandum: We conclude that the evidence, viewed in the light most favorable to the People, was legally sufficient to support defendant’s conviction of criminal possession of a weapon in the third degree. Further, we find that the evidence established defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—criminal possession of weapon, third degree.) Present—Callahan, J. P., Denman, Boomer, Lawton and Davis, JJ.